Per Curiam.
This record raises no questions which require extended consideration by this court. The respondent was injured while in the employ of the defendant, working in and about a mangle. In an action for damages she recovered a verdict for $1,500, and the appeal is from an order denying the defendant’s motion for judgment notwithstanding the verdict, or for a new trial. The record contains no prejudicial error.
The case is affirmed upon the authority of Cody v. Longyear, 103 Minn. 116, 114 N. W. 735; Dizonno v. Great Northern Ry. Co. 103 Minn. 120, 123, 114 N. W. 736; Lohman v. Swift & Co., 105 Minn. 148, 117 N. W. 418; Doerr v. Daily News Pub. Co., 97 Minn. 248, 106 N. W. 1044.
Order affirmed.